EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

NOTE: See MPEP 608.01(n) Dependent Claims [R-10.2019]. Claims 7 and 8 as written contain unacceptable Multiple Dependent Claim Wording because the claims do not refer back in the alternative only. See example language B. 1. The following amendments fix the multiple dependent language and place the application in condition for allowance.

The application has been amended as follows: 

In claim 7, line 1: “claims 4 and 6” has been replaced with –claim 4 wherein the force sensing means comprises at least two load cells, --

In claim 8, line 1: “claims 4 and 6” has been replaced with –claim 4 wherein the force sensing means comprises at least two load cells, --


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784